PER CURIAM.
The'action by the trustee was to recover from the jjank the avails of certain accounts due the bankrupt, which the bank had received from the bankrupt in payment of a note owed it by the bankrupt, and for return of the uncollected accounts, upon the theory that the bankrupt was then insolvent, and that the bank had reasonable cause to believe that the enforcement of such transfer of accounts would effect a preference in the bank’s favor. The decree appealed from found against the bank, and the assignment of error challenges the findings of insolvency, and of the bank’s reasonable ground to believe that a preference would be effected by the transfer. We find that the evidence abundantly warranted the conclusion of insolvency *1023at the time of the transfer of the accounts to the bank, which preceded the voluntary bankruptcy by only a brief period; also that the evidence shows the bank had reasonable cause to believe that by taking the accounts in payment of its note, then unmatured by 31 days, a preference in its favor would be effected. We conclude that the decree as rendered should stand, subject to such modification, if any is needed, as will enable the bank, within 20 days after it shall have complied with the terms of the decree, to exhibit its claim as a general creditor. With this qualification, the decree is affirmed, at appellant’s costs.